DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the limitation “depositing, on the contact layer, a low-k dielectric comprising a first k-value between about 2.8 and 3.9” in lines 3-4. The limitation was not described in the specification as originally filed and constitutes new matter. The specification only describes depositing a low-k layer 300. The specification does not describe a lower limit of dielectric constant value of the low-k layer after depositing but before treatment. 
Claim 21 recites the limitation “a low-k dielectric comprising … a first volumetric density; … a treated dielectric comprising … a second volumetric density greater than the first volumetric density” in lines 2-10. The limitation was not described in the specification as originally filed and constitutes new matter. The specification only describes volumetric density of the treated dielectric, for example, in paragraph [00029] (“treated layer 400 can have: … a density between about 1.2 gr/cm3 and about 1.4 gr/cm3”). The specification does not describes volumetric density of the low-k dielectric, before treatment. For examination purposes, the limitation is considered as the treatment density the low-k layer 300 (see, for example, paragraph [00030] of the specification). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the as-deposited dielectric layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is considered as “the dielectric layer”. 
Claim 9 recites the limitation "the thermal process" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is considered as “a thermal process”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2004/0137758) in view of Nishiyama (US 5,429,995) and Lee (US 2002/0155695).
Regarding claim 1, Li discloses, in FIGS. 1 and 3 and in related text, a method, comprising: 
depositing, a dielectric layer on a surface of a substrate, wherein the deposited dielectric layer comprises a dielectric constant lower than about 3.9 and a carbon atomic concentration; 
exposing the as-deposited dielectric layer to an e-beam treatment process at a temperature below 300 °C (see Li, [0006], [0019], [0025], [0051], [0056]).
Li does not explicitly disclose using an electron beam (e-beam) assisted deposition method.
Nishiyama teaches using an electron beam (e-beam) assisted deposition method (see Nishiyama, FIG. 21, column 15, lines 27-40). 
Li and Nishiyama are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li with the features of Nishiyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to include using an electron beam (e-beam) assisted deposition method, as taught by Nishiyama, in order to generate an ionized and activated plasma for forming an insulating film (see Nishiyama, column 15, lines 27-40), and because it is simple substitution of one known element for another (e-beam CVD method in Nishiyama for CVD method in Li) to obtain predictable results (forming dielectric layer). See MPEP § 2143.

Lee teaches etching the dielectric layer (361) to form openings (46); and filling the openings with a conductive material (56) to form conductive structures (56’) (see Lee, FIGS. 2B and 2E-2F, [0022]-[0025]).
Li and Lee are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to include etching the dielectric layer to form openings; and filling the openings with a conductive material to form conductive structures, as taught by Lee, in order to provide an interconnect structure (see Lee, [0004], [0010]).
Regarding claim 3, Li in view of Nishiyama and Lee teaches the method of claim 1.
Nishiyama teaches wherein depositing the dielectric layer with the e-beam assisted deposition method comprises depositing the dielectric layer at a temperature of 400° C. (see Nishiyama, column 15, line 64 to column 16, line 13), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Nishiyama does not explicitly teaches a temperature between about 24°C and about 300°C. Note that the specification of the instant application describes “about” as 
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.
Regarding claim 4, Li in view of Nishiyama and Lee teaches the method of claim 1.
Nishiyama teaches wherein depositing the dielectric layer with the e-beam assisted deposition method comprises using an e-beam power (100V x 10A = 1kW) between about 0.5 kW and about 30 kW (see Nishiyama, column 15, line 64 to column 16, line 19), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Li in view of Nishiyama and Lee teaches the method of claim 1.
Li discloses wherein exposing the as-deposited dielectric layer to the e-beam treatment process comprises exposing the as-deposited dielectric layer to an e-beam at a temperature between about 100 °C and about 300 °C and in an ambient comprising one or more of helium, argon, nitrogen, oxygen, hydrogen, carbon monoxide, carbon dioxide, and nitrous oxide (see Li, [0056]).
Regarding claim 6, Li in view of Nishiyama and Lee teaches the method of claim 1.
Li discloses wherein depositing the dielectric layer comprises depositing the dielectric layer using a precursor comprising tetraethyl orthosilicate (TEOS), methyl-diethoxy-dilane (mDEOS), hexamethyldisiloxane (HMDSO), tri-methylsilane (3MS), or tetra-methylsilane (4MS) (see Li, [0020]-[0021]).
Nishiyama teaches with the e-beam assisted deposition method (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1. Note that Nishiyama also teaches a precursor comprising TEOS (see Nishiyama, column 15, line 64 to column 16, line 13).
Regarding claim 26, Li in view of Nishiyama and Lee teaches the method of claim 1.
Nishiyama teaches wherein using the e-beam assisted deposition method applying the e-beam to promote (ionize) a reaction between precursor (TEOS) and reactant gases (oxygen) on the surface of the substrate (see Nishiyama, column 15, line 64 to column 16, line 13), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nishiyama and Lee, and further in view of Vincent (US 6,583,048).
Regarding claim 8, Li in view of Nishiyama and Lee teaches the method of claim 1.
Li discloses wherein depositing the dielectric layer comprises depositing the dielectric layer using a precursor (see Li, [0021]-[0022]).

Li, Nishiyama and Lee do not explicitly disclose or teach a precursor comprising propane (C3H8), benzene (C6H6), or alpha-terpinene (ATRP) (C10H16).
Vincent teaches a precursor comprising propane (C3H8), benzene (C6H6), or alpha-terpinene (ATRP) (C10H16) (see Vincent, column 14, lines 50-57).
Li and Vincent are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li with the features of Vincent because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to include a precursor comprising propane (C3H8), benzene (C6H6), or alpha-terpinene (ATRP) (C10H16), in order to provide reactive substances (see Vincent, column 14, lines 50-57), and because it is simple substitution of one known element for another to obtain predictable results. See MPEP § 2143.
Regarding claim 9, Li in view of Nishiyama and Lee teaches the method of claim 1. 
Li discloses the dielectric layer to an e-beam treatment process (see discussion on claim 1 above).

Vincent teaches wherein exposing the dielectric layer to the thermal process comprises removing water, carbon dioxide, hydrocarbons, or combinations thereof from the dielectric layer (see Vincent, column 14, lines 50-65).
Li and Vincent are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li with the features of Vincent because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to include wherein exposing the dielectric layer to the thermal process comprises removing water, carbon dioxide, hydrocarbons, or combinations thereof from the dielectric layer, as taught by Vincent, in order to lower dielectric constants (see Vincent, column 14, lines 58-65).
Claims 15, 19-20 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0079099) in view of Rusli (Rusli et al., Effects of annealing on low dielectric constant carbon doped silicon oxide films, Diamond & Related Materials 15 (2006) 133 – 137).
Regarding claim 15, Nguyen discloses, in FIGS. 1A-1B and in related text, a method, comprising: 
depositing, over a substrate (10), a dielectric material (12) comprising a carbon atomic concentration (see Nguyen, [0032]-[0033], [0044]); 

wherein treating the dielectric material comprises: 
annealing the dielectric material at a temperature up to about 450 °C (see Nguyen, [0049]); 
exposing the dielectric material to a plasma process performed at a lower temperature than that of the annealing (see Nguyen, [0055]); 
etching the treated dielectric material (38) to form openings; and filling the openings with a conductive material (40) (see Nguyen, FIG. 2, [0072]).
Nguyen does not explicitly disclose a temperature above 450 °C. However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.
Nguyen does not explicitly disclose after the annealing, exposing the dielectric material to a plasma process. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude after the annealing, exposing the dielectric material to a plasma process, because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330. See also, MPEP § 2144.04.

Rusli teaches annealing to densify the dielectric material (see Rusli, page 134).
Nguyen and Rusli are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nguyen with the features of Rusli because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen to include annealing to densify the dielectric material, as taught by Rusli, because higher temperature resulting in an increase in cross-linking of the dielectric layer (see Rusli, page 134).
Regarding claim 19, Nguyen in view of Rusli teaches the method of claim 15.
Rusli teaches wherein treating the dielectric material comprises forming a treated dielectric material with a refractive index between about 1.42 and about 1.48 (see Rusli, page 134), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15.
Regarding claim 20, Nguyen in view of Rusli teaches the method of claim 15.
Nguyen discloses wherein treating the dielectric material further comprises forming exposing the dielectric material to ultra-violet light to form pores in the dielectric material (see Nguyen, [0046]-[0048], [0051]: removing porogens leaves pores in the dielectric material).
Regarding claim 27, Nguyen in view of Rusli teaches the method of claim 15.
Nguyen discloses wherein depositing the dielectric material comprises depositing the dielectric material using one or more of a plasma-enhanced chemical vapor 
Regarding claim 28, Nguyen in view of Rusli teaches the method of claim 15.
Nguyen discloses wherein the annealing tunes film properties of the dielectric material including one or more of density, porosity, adhesion, and surface quality (see Nguyen, [0046]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Rusli, and further in view of Blanquart (US 2019/0318923).
Regarding claim 16, Nguyen in view of Rusli teaches the method of claim 15.
Nguyen discloses depositing the dielectric material (see discussion on claim 15 above).
Nguyen does not explicitly disclose wherein depositing the dielectric material comprises performing an atomic layer deposition process with: a deposition temperature between about 100°C and about 500°C; deposition reactant gases comprising nitrogen, argon, oxygen, helium, hydrogen, or combinations thereof, and a deposition pressure between about 10 mTorr and about 10 Torr.
Blanquart teaches wherein depositing the dielectric material comprises performing an atomic layer deposition process with: a deposition temperature between about 100°C and about 500°C; deposition reactant gases comprising nitrogen, argon, oxygen, helium, hydrogen, or combinations thereof, and a deposition pressure between about 10 mTorr and about 10 Torr (see Blanquart, [0132]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen to include wherein depositing the dielectric material comprises performing an atomic layer deposition process with: a deposition temperature between about 100°C and about 500°C; deposition reactant gases comprising nitrogen, argon, oxygen, helium, hydrogen, or combinations thereof, and a deposition pressure between about 10 mTorr and about 10 Torr, as taught by Blanquart, because desired film thickness and composition can be obtained by repeating multiple deposition cycles with atomic layer deposition process (see Blanquart, [0033]-[0036]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Rusli, and further in view of Nishiyama (US 5,429,995).
Regarding claim 17, Nguyen in view of Rusli teaches the method of claim 15.
Nguyen discloses depositing the dielectric material (see discussion on claim 15 above).
Nguyen does not explicitly disclose wherein depositing the dielectric material comprises performing an e-beam deposition process comprising: a deposition temperature between about 24°C and about 300°C; deposition reactant gases comprising nitrogen, argon, helium, hydrogen, or combinations thereof; a deposition 
Nishiyama teaches wherein depositing the dielectric material comprises performing an e-beam deposition process comprising: a deposition temperature between about 24°C and about 300°C; deposition reactant gases comprising nitrogen, argon, helium, hydrogen, or combinations thereof; a deposition pressure between about 0.01 mTorr and about 30 mTorr; and an e-beam power from about 0.5 kW to about 30 kW (see Nishiyama, FIG. 21, column 2, lines 61-68; column 15, line 27 to column 16, line 19).
Nguyen and Nishiyama are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nguyen with the features of Nishiyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen to include wherein depositing the dielectric material comprises performing an e-beam deposition process comprising: a deposition temperature between about 24°C and about 300°C; deposition reactant gases comprising nitrogen, argon, helium, hydrogen, or combinations thereof; a deposition pressure between about 0.01 mTorr and about 30 mTorr; and an e-beam power from about 0.5 kW to about 30 kW, as taught by Nishiyama, in order to generate an ionized and activated plasma for forming the dielectric layer (see Nishiyama, column 15, lines 27-40).
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (US 6,583,048) in view of Lin (US 2007/0020952) and Wu (US 2005/0245100).
Regarding claim 21, Vincent discloses a method, comprising: 
depositing a low-k dielectric comprising a first k-value between about 2.8 and 3.9, a first material with a first atomic concentration, a first carbon atomic concentration, and a first volumetric density (see Vincent, column 4, lines 30-45). 
Vincent does not explicitly disclose
providing a substrate with a contact layer comprising first conductive structures; 
depositing, on the contact layer, a low-k dielectric;
treating the deposited dielectric to convert the deposited dielectric to a treated dielectric comprising a second k-value lower than the first k-value, the first material with a second atomic concentration different from the first atomic concentration, a second carbon atomic concentration substantially equal to the first carbon atomic concentration, and a second volumetric density greater than the first volumetric density; wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment to densify the dielectric; and after exposing the deposited dielectric to the UV treatment, exposing the dielectric to a plasma treatment.
Lin teaches providing a substrate with a contact layer comprising first conductive structure (22); depositing, on the contact layer, a low-k dielectric (26) (see Lin, FIG. 1, [0020]-[0021]);
treating the deposited dielectric to convert the deposited dielectric to a treated dielectric comprising a second k-value lower than the first k-value, the first material with a second atomic concentration different from the first atomic concentration, a second 
wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment; exposing the dielectric to a plasma treatment (see Lin, [0024]).
Vincent and Lin are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vincent with the features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vincent to include providing a substrate with a contact layer comprising first conductive structure; depositing, on the contact layer, a low-k dielectric; treating the deposited dielectric to convert the deposited dielectric to a treated dielectric comprising a second k-value lower than the first k-value, the first material with a second atomic concentration different from the first atomic concentration, a second carbon atomic concentration substantially equal to the first carbon atomic concentration; wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment; exposing the dielectric to a plasma treatment, as taught by Lin, in order to lower k value (see Lin, [0037]).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also, MPEP § 2144.04.
Lin does not explicitly teach after exposing the deposited dielectric to the UV treatment, exposing the dielectric to a plasma treatment. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude after exposing the deposited dielectric to the UV treatment, exposing the dielectric to a plasma treatment, because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330. See also, MPEP § 2144.04.
Lin does not explicitly teach a second volumetric density greater than the first volumetric density; to densify the dielectric.
Wu teaches treating dielectric layer at elevated temperature to densify the dielectric layer (see Wu, [0052]). Since Lin teaches treating the deposited dielectric at elevated temperature (see Lin, [0025]-[0035]), Wu together with Lin teaches a second volumetric density greater than the first volumetric density; to densify the dielectric.
Vincent and Wu are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vincent with the features of Wu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Vincent as already modified by Lin, 
Regarding claim 24, Vincent in view of Lin and Wu teaches the method of claim 21.
Lin teaches exposing the dielectric to the UV treatment (see discussion on claim 21 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 21. Thus Lin inherently teaches Lin teaches wherein exposing the dielectric to the UV treatment with a wavelength between about 150 nm and about 400 nm. See, for example, Wikipedia: Ultraviolet: wavelength of ultraviolet is between 10 nm and 400 nm. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Lin and Wu, and further in view of Liu (US 2009/0075491).
Regarding claim 22, Vincent in view of Lin and Wu teaches the method of claim 21.
Vincent discloses wherein treating the deposited dielectric further comprises exposing the deposited dielectric to a thermal process (see Vincent, column 14, lines 58-65).
Vincent does not explicitly disclose a thermal process comprising annealing temperatures between about 100 °C and 500 °C in one or more of a helium gas, argon gas, nitrogen gas, hydrogen gas, carbon monoxide gas, carbon dioxide gas, nitrous oxide gas, and combinations thereof.

Vincent and Liu are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vincent with the features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vincent to include a thermal process comprising annealing temperatures between about 100 °C and 500 °C in one or more of a helium gas, argon gas, nitrogen gas, hydrogen gas, carbon monoxide gas, carbon dioxide gas, nitrous oxide gas, and combinations thereof, as taught by Liu, in order to evaporate contaminants (see Liu, [0061]).
Regarding claim 23, Vincent in view of Lin and Wu, and further in view of Liu teaches the method of claim 22.
Lin teaches exposing the deposited dielectric to the plasma treatment at 400 °C (see Lin [0025]-[0027]). Liu teaches the thermal process is at 400 °C (see Liu, [0062]). Thus Lin and Liu together teaches wherein exposing the deposited dielectric to the plasma treatment occurs at a temperature equal to or lower than that of the thermal process, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 21 and claim 22.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Lin and Wu, and further in view of Li (US 2004/0137758).
Regarding claim 25, Vincent in view of Lin and Wu teaches the method of claim 21.
Vincent, Lin and Wu do not explicitly disclose or teach wherein treating the deposited dielectric further comprises exposing the deposited dielectric to an e-beam with an energy between about 100 Watts and about 500 Watts.
Li teaches wherein treating the deposited dielectric further comprises exposing the deposited dielectric to an e-beam with an energy between about 100 Watts and about 500 Watts (see Li, [0056]).
Vincent and Li are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vincent with the features of Li because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Vincent to include wherein treating the deposited dielectric further comprises exposing the deposited dielectric to an e-beam with an energy between about 100 Watts and about 500 Watts, as taught by Li, in order to provide improvement in hardness of the dielectric layer (see Li, [0019])

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811